DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (lines 2-3) recites the limitation, “construction machinery owned by the workers.” It is unclear if the workers actually own the construction machinery or capable of operating construction machinery. Ownership has been interpreted as operation of construction machinery and falls under worker information.
Claim 13 (line 3) recite the limitation, “construction machinery owned by the registered group of workers.” It is unclear if the registered group of workers actually own the construction machinery or capable of operating construction machinery. Ownership has been interpreted as operation of construction machinery and falls under worker information.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Won et al. (KR 102026531 B1, hereinafter Won) in view of Olson et al. (US 20070255656 A1, hereinafter Olson).
Regarding claim 1, Won discloses a call sharing system for construction work, the call sharing system comprising: 
an administrator terminal configured to display a working drawing of a site on an administrator screen and to transmit a work request signal including a work area designated on the working drawing (p. 6, ¶¶1-5, control server 200 of the present invention is configured to be communicatively connected to the mobile terminal 100 distributes or provides the job to each worker… the manager mobile terminal 300 can be configured to correspond to the detailed configuration of the mobile terminal 100 shown in FIG. 1. Information including a worker, a manager (supervisor), work contents, work targets (sites), work time required information, and work place information (hereinafter referred to as work information) is externally input through the interface environment of the display means 270 of the manager mobile terminal 300 and mobile terminal 100.) (Note: Work place information includes a work targets (sites), and work areas on working drawings (e.g. map);
a plurality of worker terminals configured to display the working drawing on each worker screen, each worker terminal being configured to receive the work request signal (p. 6, ¶1, lines 1-4 control server 200 of the present invention is configured to be communicatively connected to the mobile terminal 100 distributes or provides the job to each worker…) and to transmit a response signal in response to the work request signal (p. 7, ¶2, lines 1-4, When the corresponding job information is transmitted (S305), the transmitted job information is stored in the DB unit 110 of the mobile terminal 100 (S310) and a request signal of a user (worker) is input or ID information and password information of the worker are input; p. 8, ¶¶3-4); and 
a server configured to transmit and receive data between the administrator terminal and the worker terminals and to select the worker terminals for receiving the work request signal according to a work detail (p. 6, ¶2, lines 1-5, the work information transmission unit 220 of the control server 200 transmits the work information on the worker or the work target to the mobile terminal 100 which is separated for each worker or work target (S305)…; p. 9, ¶2, when the job start information is transmitted from the mobile terminal 100, the main controller 240 of the control server 200 according to the present invention generates the job status information by using the received job start information (S355).).

Although Won teaches displaying work information on administrator and worker screens (p. 6, ¶¶1-5) and predetermined map data on worker screens (, p. 8, ¶¶3-4), Won fails to explicitly teach a construction site.
Olson, in the same or similar field of endeavor, teaches a construction site (Abstract, line 9, a construction site). 
Therefore, considering Won and Olson’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of completing the one or more tasks to accomplish the activity at a construction site as taught by Olson, to maximize procedure efficiency of construction activity within a construction site. (Abstract, lines 8-9).

Regarding claim 2, Won-Olson discloses the call sharing system of claim 1, wherein a first worker terminal of the plurality of worker terminal transmits a follow-up work request signal including a work request for follow-up work to be performed subsequently after a current work, and a second worker terminal of the plurality of worker terminals receives the follow-up work request signal and transmits the response signal in response to the follow-up work request signal (Won, p. 11, ¶2-3, when the work completion information is transmitted from the mobile terminal 100 of the worker, the control server 200 according to the present invention stores and utilizes it (S420, S375)… unit 260 transmits information on the completed work to the administrator mobile terminal 300 in charge of the subsequent inspection / supervision of the work corresponding to the transmitted work completion information (S425)...).

Regarding claim 3, Won-Olson discloses the call sharing system of claim 1, wherein the administrator terminal stops transmitting the work request signal when the administrator terminal receives the response signal from a preset number of the worker terminals (p. 7, ¶2, lines 1-4; p. 8, ¶¶3-4).

Regarding claim 4, Won-Olson discloses the call sharing system of claim 1, wherein the server further includes a list of workers that classifies registered workers according to worker information, and the administrator terminal selectively transmits the work request signal according to the worker information (Won, p. 6, ¶¶1-5, transmits job to each worker including worker information).

Regarding claim 5, Won-Olson discloses the call sharing system of claim 4, wherein the administrator terminal selectively transmits the work request signal according to construction machinery owned by the workers (Won, p. 6, ¶¶1-5, worker information is stored by manager mobile terminal 300 in the job information storage unite 210 of the control server 200…; p. 7, ¶1, work information is stored, the work information transmission unit 220 of the control server 200 transmits the work information on the worker or the work target to the mobile terminal 100 which is separated for each worker or work target (S305)…).

Regarding claim 6, Won-Olson discloses the call sharing system of claim 1, wherein the server further include a field map, and the administrator terminal overlays the working drawing and the field map, and displays the overlaid working drawing and field map on the administrator screen (Won, p. 6, ¶¶1-5; p. 8, ¶¶3-4).

Regarding claim 7, Won-Olson discloses the call sharing system of claim 1, wherein the administrator terminal displays worker information, a current location and a distance from the designated work area of the worker terminal on the administrator screen (Won, p. 6, ¶¶1-5, worker information; p. 7, ¶4, current location; p. 8, ¶¶3-4, location of mobile terminal 100 transmitted on predetermined map data on display means 270).

Regarding claim 8, Won-Olson discloses the call sharing system of claim 1, wherein the worker terminal displays worker information, a current location and a distance from the designated work area of the other worker terminal on the worker screen (Won, p. 8, ¶¶3-4).

Claims 9-13 incorporates substantively all the limitations of claims 1-5 in method form rather than system form and are rejected under the same rationale.

Claims 14-15 incorporates substantively all the limitations of claims 7-8 in method form rather than system form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457